Citation Nr: 1605693	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  07-36 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for lumbosacral strain with degenerative disc disease with L4-L5 disc protrusion and radiculopathy, prior to June 9, 2010.

2. Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease with L4-L5 disc protrusion and radiculopathy, from June 9, 2010.

3. Entitlement to service connection for radiculopathy of the right  lower extremity, associated with lumbosacral strain with degenerative disc disease with L4-L5 disc protrusion, prior to November 13, 2013.

4. Entitlement to service connection for radiculopathy of the left lower extremity, associated with lumbosacral strain with degenerative disc disease with L4-L5 disc protrusion, prior to April 30, 2015.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 2002 to September 2006 and from November 2007 to December 2008, with additional Army National Guard service through 2012.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for a low back disability and assigned an initial evaluation of 10 percent, effective September 2006.  A September 2010 rating decision granted an increased evaluation of 20 percent for the low back disability, effective June 9, 2010.  A January 2014 rating decision granted an increased evaluation of 40 percent for the low back disability, effective November 13, 2013.  The January 2014 rating decision also granted service connection for radiculopathy of the right lower extremity associated with the service-connected low back disability, and assigned an initial rating of 20 percent, effective November 13, 2013.
 
In February 2015, the Board granted an evaluation of 40 percent for the low back disability, effective from June 10, 2010, and denied an effective date prior to November 13, 2013, for radiculopathy of the right lower extremity.  The Veteran filed an appeal to the United States Court of Appeals for Veteran's Claims (Court).  During the pendency of the appeal, the Veteran underwent a VA examination in April 2015 and an August 2015 rating decision granted service connection for radiculopathy of the left lower extremity associated with the low back disability, assigning an initial rating of 10 percent, effective April 30, 2015.  The August 2015 rating decision also granted total disability based on individual unemployability, effective December 2014.  In September 2015, the Veteran's representative and VA General Counsel filed a joint motion for remand.  The Court granted the joint motion that same month, vacating, in part, the February 2015 Board decision, and remanding the matters for additional proceedings consistent with the joint motion.  The case has been returned to the Board at this time in compliance with the Joint Motion for Remand.

In February 2016, the Veteran's representative waived RO review of all new evidence so that the Board can consider it in the first instance. 


FINDINGS OF FACT

1. For the period prior to June 9, 2010, the Veteran's low back disability was manifested by subjective complaints of pain and stiffness; objective findings reflected limitation of motion no worse than forward flexion of 70 degrees, extension of 35 degrees, lateral flexion in each side of 35 degrees, and lateral rotation in each side of 45 degrees, with pain on motion.

2. For the period from June 9, 2010, the Veteran's low back disability was manifested by subjective complaints of fatigue, stiffness, tenderness, weakness, and bilateral radiculopathy of the lower extremities; objective findings reflected limitation of motion no worse than forward flexion of 22 degrees during flare-ups, and incapacitating episodes of at least four weeks but less than six weeks.

3. Resolving all doubt in the Veteran's favor, for the period from June 9, 2010 to November 12, 2013, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that resulted in disability analogous to mild incomplete paralysis of the sciatic nerve.  

4. Resolving all doubt in the Veteran's favor, for the period from November 13, 2013, the Veteran's low back disability has been productive of neurologic impairment of the right lower extremity that resulted in disability analogous to moderate incomplete paralysis of the sciatic nerve.  

5. Resolving all doubt in the Veteran's favor, for the period from June 9, 2010, the Veteran's low back disability has been productive of neurologic impairment of the left lower extremity that resulted in disability analogous to mild incomplete paralysis of the sciatic nerve.  

CONCLUSIONS OF LAW

1. Prior to June 9, 2010, the criteria for an initial evaluation in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5235-5243 (2015).

2. From to June 9, 2010, the criteria for an evaluation in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5235-5243 (2015).

3. From June 9, 2010 to November 12, 2013, the criteria for a separate initial evaluation of 10 percent, but not higher, for radiculopathy of the right lower extremity, associated with a service-connected low back disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

4. From November 13, 2013, the criteria for an evaluation of 20 percent, but not higher, for radiculopathy of the right lower extremity, associated with a service-connected low back disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

5. From June 9 2010, the criteria for a separate initial evaluation of 10 percent, but not higher, for radiculopathy of the left lower extremity, associated with a service-connected low back disability, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the present case, the claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claims are substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatments and examinations.  Moreover, his statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA examinations in December 2006, June 2010, November 2013, and April 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations are sufficient, as they are predicated on consideration of the medical records in the Veteran's claims file, as well as specific examination findings and the Veteran's own contentions.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Analysis

As an initial matter, in its September 2015 remand instructions, the Court directed the Board "to consider if a separate rating for neurologic abnormalities is warranted on the basis of the evidence of radiculopathy contained in the June 2010 VA medical examination report."  Further, the Court found that the Board "did not address the evidence of functional impairment related to [the Veteran's] service-connected lumbosacral strain with degenerative disc disease."  The Court noted that the December 2006 VA examiner indicated that "[the Veteran] experienced pain in various areas during the testing of his spinal range of motion" and that the November 2013 VA examiner noted to that the Veteran experienced "'significant impairment functionally in reference to incoordination, weakened movement, and excess fatiguability [sic]' that caused an additional fifty percent functional impairment due to pain, fatigue, weakness, or incoordination on repetitive motion testing."  The Court instructed the Board to "consider whether increased ratings are warranted" based on the evidence above.  In addition, the Court asked the Board to clarify the effective date for the grant of 40 percent for the Veteran's low back disability.

Disability ratings are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

The Veteran's low back disability was evaluated in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243, and assigned an evaluation of 10 percent disabling prior to June 10, 2010, and an evaluation of 40 percent disabling effective from June 10, 2010.  His bilateral radiculopathy of the lower extremities was assigned a separate rating of 20 percent in the right lower extremity from November 13, 2013, and 10 percent in the left lower extremity from April 30, 2015, in accordance with the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, in relevant parts, Note (1) instructs to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under current provisions for rating intervertebral disc syndrome (IVDS), IVDS (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine as noted above, or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

For evaluation of IVDS, with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is assignable.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent rating is assignable.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent rating is assignable.  With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is assignable.  Id.

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  If IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

For neurological disabilities, evaluations are assigned based on whether the paralysis of a particular nerve is complete or incomplete.  Under Diagnostic Code 8520 for paralysis of the sciatic nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.  Complete paralysis consists of the foot dangling and dropping, with no active movement possible of the muscles below the knee and flexion of the knee weakened or lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The relevant evidence in this case consists of VA examinations conducted in December 2006, June 2010, November 2013, and April 2015; service treatment records (STRs); as well as VA and private treatment records.

VA treatment records in October 2006 revealed complaints of constant low back pain rated at eight out of ten.  There were no complaints of pain radiating down the Veteran's extremities.  The examiner noted that the Veteran was evaluated in May 2006 as having some sort of disc problem with a pinched nerve, but that the Veteran was unable to provide more details or to produce official medical records, including the MRI results.

At his December 2006 VA examination, the Veteran reported that he experienced low back pain, usually when he tried to straighten his back, or when he was carrying 40 or 50 pounds over his right shoulder.  He contended that his low back pain would worsen with prolonged sitting and that it would get better after stretching.  He claimed that his low back was stiff and painful in the morning, as well as during cold and rainy days.  Range of motion was found to be flexion of 70 degrees, extension of 35 degrees, lateral flexion in each direction of 35 degrees, and lateral rotation in each direction of 45 degrees.  There was pain on motion during each movement, but no evidence of additional limitation of motion due to pain, weakness, or fatigue.  There was no objective evidence of local swelling, heat, or redness.  Strength tests for the spine and lower extremities were normal.  The Veteran had a normal gait and stance, coordination was normal, and bilateral sensory, motor, and reflex functions in both upper and lower extremities were normal.  The examiner diagnosed him with a lumbosacral strain.

VA treatment records in June 2007 reflected complaints of constant, sharp low back pain, which was worse after work and running.  There were no objective findings of tenderness.  Records in September 2007 revealed a full range of motion, no muscles spasms, slight tenderness, and symmetric reflexes.  

The Veteran's December 2007 pre-deployment records noted a history of a service-connected low back disability but he was clinically cleared for deployment.  Records in October 2008 indicated that there were no active neurological problems.  In his November 2008 post-deployment records, the Veteran contended that his health was very good and about the same as pre-deployment.  He denied any back pain, as well as any numbness or tingling in his hands and feet.  His separation report of medical examination noted a diagnosis of back pain.

Private treatment records in March 2010 revealed that the Veteran's low back strain had advanced to degenerative disc disease (DDD) and that he had had over six weeks of incapacitating episodes.  

At the June 2010 VA examination, the Veteran complained of low back pain with tingling and numbness in his bilateral lower extremities.  He denied any bowel or bladder problems, but reported fatigue, decreased range of motion, stiffness, weakness, and muscle spasms.  He stated that he felt moderate constant, sharp pain in his lower back on a daily basis with radiating sharp, stabbing pain in his bilateral lower extremities.  He contended to have numbness, paresthesia, leg or foot weakness, but no falls or unsteadiness.  The examiner noted that his symptoms were related to the claimed low back disability.  The Veteran also reported he experienced flare-ups two to three times per week for a few hours, during which time he would have to leave work.  Range of motion was found to be flexion of 55 degrees, extension of 10 degrees, left lateral flexion of 15 degrees, right lateral flexion of 10 degrees, and lateral rotation in each direction of 15 degrees.  There was pain on motion but no additional limitation of motion on repetition.  Motor and sensory exams were normal, but there was decreased reflexes in both ankles.  The examiner noted that the Veteran lost a total of 3 weeks from work in the last 12 month period due to back pain and flare-ups.  The examiner diagnosed him with lumbosacral spine DDD with L4-L5 disc protrusion resulting in thecal sac impingement and radiculopathy.

In March 2011, records revealed that the Veteran had back surgery in January 2011 and that he would be unable to do push-ups, sit-ups, or running, for three months following the surgery.  

STRs in June 2011 reflected that the Veteran was placed in a temporary profile due to his back surgery in January 2011.  Records in August 2011 reported that the Veteran had limitations of motion and muscle spasms.  In February 2012, the Veteran's private physician prescribed a note stating that he was unable to perform sit-ups, push-ups, or running due to his back surgery.  The physician noted that the Veteran continued to have physical therapy and monthly doctor's appointments.  Records in March 2012 showed that the Veteran reported he had occasional right leg radiculopathy that "comes and goes."  The Veteran had a range of motion of 75 percent in his back.  

At the November 2013 VA examination, the Veteran reported that his back was unchanged since his last VA examination and that the pain varied in intensity.  He complained of radiculopathy in the right lower extremity, but denied any weakness or numbness.  The Veteran denied any bowel or bladder problems.  Range of motion was found to be flexion of 40 degrees, extension of 15 degrees, right lateral flexion of 25 degrees, left lateral flexion of 20 degrees, and lateral rotation in each direction of 25 degrees.  There was pain on motion, and the examiner noted functional loss with sitting, standing, or weight-bearing.  The Veteran denied any flare-ups, but reported a 50 percent loss of range of motion due to fatigue, weakness, or incoordination.  The examiner estimated the additional loss of range of motion to be flexion of 22 degrees, extension of 10 degrees, lateral flexion in each direction of 15 degrees, and lateral rotation in each direction of 15 degrees.  The examiner found normal motor, sensory, and reflex results, but diagnosed the Veteran with moderate radiculopathy of the right lower extremity.  The examiner noted that the Veteran had experienced incapacitating episodes of at least four weeks but less than six weeks.  Further, there was no ankylosis, and x-rays did not reveal arthritis. 

VA treatment records in December 2014 revealed that the Veteran complained of constant, shooting pain in his lower back, which he rated as a seven out of ten.  He reported that it worsened with the use of stairs and interfered with sleeping and walking.  He denied any bowel or bladder incontinence.

At the April 2015 VA examination, the Veteran reported he experienced flare-ups that lasted approximately one day and would increase his low back pain from a six to a nine out of ten.  The examiner stated that his flare-ups would limit his range of motion due to pain and weakness, but that he could not describe the additional limitation in terms of degrees.  Range of motion was found to be flexion of 45 degrees, extension of 15 degrees, lateral rotation in each direction of 30 degrees, and lateral flexion in each direction of 25 degrees.  There was pain on motion but it did not result in any additional functional loss.  Flexion after repetition was found to be 40 degrees.  The examiner observed guarding, tenderness, and muscle spasms, none of which resulted in an abnormal gait.  Muscle strength and reflex tests were normal, but sensory tests revealed decreased sensation in the right ankle.  The examiner found mild constant radiculopathy in the right lower extremity and mild bilateral radiculopathy in the lower extremities.  He diagnosed the Veteran with bilateral mild radiculopathy of the sciatic nerve.  Further, the examiner noted that the Veteran had not had any incapacitating episodes in the last 12 months, and while there was no ankylosis of the spine, x-rays revealed arthritis. 

Upon review of the evidence, the Board finds that an initial evaluation in excess of 10 percent prior to June 9, 2010, is not warranted.  Further, the Board finds that an evaluation in excess of 40 percent from June 9, 2010 is not warranted.  Finally, the Board finds that the Veteran exhibited symptoms of bilateral mild radiculopathy in the lower extremities from June 9, 2010, and symptoms of moderate radiculopathy in the right lower extremity from November 13, 2013. 

As a preliminary matter, the Board acknowledges that there is some confusion as to the effective date of the increased evaluation of 40 percent for the Veteran's low back disability.  In its February 2015 decision, the Board found that the benefit of the doubt applied, and that the Veteran's complaints for low back pain were "generally consistent with the findings noted on the November 2013 examination starting the day after the June 9, 2010 examination."  As such, the Board found that the effective date should be granted as of June 10, 2010.  However, upon review of the record, the Board notes that the Veteran was granted a 20 percent evaluation effective from June 9, 2010.  The Board finds that granting an increased evaluation of 40 percent from June 10, 2010, would be tantamount to a reduction in the disability rating from 20 percent to 10 percent from June 9, 2010 to June 10, 2010.  See 38 C.F.R. § 3.344 (2015) (stating that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred).  In light of this, the Board finds that the effective date for the evaluation of 40 percent, but not higher, for the Veteran's low back disability, is granted as of June 9, 2010. 

Next, the Board finds that an initial evaluation in excess of 10 percent for the Veteran's low back disability is not warranted prior to June 9, 2010.  The Board notes that medical records in October 2006 revealed complaints of low back pain rated as an eight out of ten, but no complaints of radiculopathy or other neurological problems.  At his December 2006 VA examination, range of motion was found to be flexion of 70 degrees, extension of 35 degrees, lateral flexion in each direction of 35 degrees, and lateral rotation in each direction of 45 degrees.  While the examiner noted pain on motion, he found that there was no additional range of motion limitation due to pain, fatigue, or weakness on repetition.  Further, the June 2007 and September 2007 treatment records show that the Veteran reported low back pain but noted full range of motion, slight tenderness and no muscle spasms.  The Veteran's December 2007 pre-deployment records noted his service-connected low disability and clinically cleared him for deployment.  In his November 2008 post-deployment records, the Veteran stated that his health was about the same before and after deployment, and he did not report any back problems, or tingling or numbness in his hands or feet.  In addition, March 2010 private treatment records diagnosed the Veteran with DDD and noted that he had had over six weeks of incapacitating episodes.  

The Board finds that the evidence of record does not reveal that the Veteran's low back disability exhibited either flexion greater than 30 degrees but less than 60 degrees, or that the Veteran had incapacitating episodes of at least two weeks but less than 4 weeks in the last 12 months.  The March 2010 private medical records noting over six weeks of incapacitating episodes does not state that these episodes were incurred within a 12-month period.  Further, while the December 2006 VA examiner noted that the Veteran had pain on motion, he specifically found that there was no additional limitation due to pain, fatigue, or weakness.  In addition, the examiner found that the medical history the Veteran provided at his examination was "insufficient to assess any additional limitation of range of motion or functional impairment of lumbar spine during acute flare-up."  Further, while the October 2006 treatment records diagnosed the Veteran with a possible pinched nerve, there is no evidence of record that the Veteran reported any neurological abnormalities or functional loss at the time, and treatment records from 2007 corroborate the findings that the Veteran's low back disability did not result in functional impairment that would warrant a 20 percent evaluation.

Therefore, the Board concludes that while the Veteran clearly experienced constant low back pain and stiffness, the evidence of record does not show functional impairment such that an initial evaluation in excess of 10 percent would be warranted prior to June 9, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Next, the Board finds that an evaluation in excess of 40 percent for the Veteran's low back disability is not warranted from June 9, 2010.  At his June 2010 VA examination, the Veteran reported he experienced fatigue, stiffness, weakness, and muscle spasms.  Range of motion was found to be flexion of 55 degrees, extension of 10 degrees, left lateral flexion of 15 degrees, right lateral flexion of 10 degrees, and lateral rotation in each direction of 15 degrees, with pain on motion but no additional limitation of motion after repetition.  The examiner diagnosed the Veteran with bilateral radiculopathy, and noted he had lost three weeks of employment in the last 12-month period due to his back pain.  Medical treatment records in 2011 and 2012 reveal that the Veteran continued to complain of radiculopathy, that he had back surgery in January 2011, and had to limit various activities for several months following his surgery.  

At his November 2013 VA examination, the Veteran reported that his back condition remained unchanged from his June 2010 VA examination, and that while he did not have flare-ups, he experienced a decrease in his range of motion of 50 percent due to fatigue, weakness, and incoordination.  The examiner found this to be a functional impairment equal to flexion of 22 degrees, extension of 10 degrees, and lateral flexion and rotation in each direction of 15 degrees.  The examiner also noted that the Veteran had at least four weeks but less than six weeks of incapacitating episodes in the last 12 months.  The examiner did not find that the Veteran experienced ankylosis.  Finally, at his April 2015 VA examination, the Veteran claimed he experienced flare-ups that lasted one day, and the examiner stated that while the flare-ups would limit the Veteran's range of motion due to pain and weakness, he could not describe the limitation in terms of degrees.  Range of motion on testing was flexion of 40 degrees, extension of 15 degrees, lateral flexion in each direction of 25 degrees, and lateral rotation in each direction of 30 degrees, with pain on motion but no functional loss.  The examiner did not find ankylosis.  

The Board finds that the evidence of record does not reflect that the Veteran's low back disability exhibited either unfavorable ankylosis of the entire thoracolumbar spine, or that the Veteran had incapacitating episodes of at least six weeks in the last 12 months.  The Veteran did not report any incapacitating episodes during the June 2010 and April 2015 VA examinations, and reported incapacitating episodes of at least four weeks but less than six weeks at the November 2013 VA examination.  In addition, the evidence of record does not reflect that the Veteran was diagnosed with ankylosis of the entire thoracolumbar spine, or that his flare-ups or limitation of motion due to pain, weakness, or fatigue amounted to functional impairment equal to ankylosis of the entire thoracolumbar spine.  To the contrary, at his November 2013 VA examination, the Veteran stated that his range of motion was reduced by 50 percent, not that it was ankylosed, and at his April 2015 VA examination, the Veteran stated that his flare-ups increased his low back pain from a six to a nine out of ten, not that he experienced flare-ups such that his functional impairment resulted in ankylosis.  

Therefore, the Board concludes that while the Veteran clearly experienced an increase in pain, weakness, and fatigue, as well as a decreased range of motion and incapacitating episodes of at least four weeks but less than six weeks, the evidence of record does not show functional impairment or incapacitating episodes such that an evaluation in excess of 40 percent would be warranted from June 9, 2010.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

The Board further finds that no separate rating is warranted for voiding dysfunction as a neurological abnormality associated with the lumbar spine disability.  In that connection, the Board notes that the Veteran denied any bowel or bladder problems at his VA examinations and during his VA medical treatments.  

However, the Board finds that separate ratings for the Veteran's bilateral radiculopathy of the lower extremities are warranted starting from June 9, 2010.  As an initial matter, the Board notes that 38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 instructs to evaluate any objective neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  In the present case, the Board acknowledges that there is conflicting evidence in regards to the Veteran's bilateral radiculopathy of his lower extremities.  At his June 2010 VA examination, the examiner diagnosed the Veteran with bilateral radiculopathy in the lower extremities.  The Veteran described his symptoms as sharp, stabbing pain radiating to both his lower extremities.  The Veteran also reported numbness, paresthesia, and weakness in his lower extremities.  Medical treatment records in March 2012 revealed continuing complaints of radiculopathy.  At his November 2013 VA examination, the examiner found moderate radiculopathy of the right lower extremity, but no radiculopathy of the left lower extremity.  Finally, at his April 2015 VA examination, the examiner diagnosed the Veteran with mild bilateral radiculopathy of the lower extremities.  

After having reviewed the record and weighed the evidence both in support of and against the claim, the Board concludes that the evidence is in relative equipoise and finds that the Veteran's radiculopathy of the right lower extremity warrants an evaluation of 10 percent, but not higher, from June 9, 2010 to November 12, 2013, and an evaluation of 20 percent, but not higher, from November 13, 2013.  In addition, the Board finds that the Veteran's radiculopathy of the left lower extremity warrants an evaluation of 10 percent from June 9, 2010.  The Board notes that the Veteran was first diagnosed with bilateral radiculopathy of his lower extremities at his June 9, 2010 VA examination, where he described his symptoms as sharp, stabbing pain with paresthesia, numbness, and weakness in both lower extremities.  While the June 2010 VA examination does not evaluate the radiculopathy as mild, moderate, or severe in accordance to the Rating Formula, the Board finds that the Veteran's symptoms of radiculopathy at his June 2010 VA examination more closely resemble mild bilateral radiculopathy of the lower extremities.  March 2012 medical treatment records reveal that the Veteran complained of occasional radiculopathy in his right lower extremity that "comes and goes."  There is no other medical documentation of treatment or complaints of radiculopathy until the November 2013 VA examination, where the examiner found moderate radiculopathy of the right lower extremity.  Further, at his April 2015 VA examination, the examiner diagnosed the Veteran with bilateral mild radiculopathy of the lower extremities.  The Board notes there is no evidence of record showing the Veteran exhibited severe symptoms of bilateral radiculopathy at any time during the appeal period.

Therefore, the Board concludes that the Veteran's radiculopathy of the right lower extremity warrants an evaluation of 10 percent, but not higher, from June 9, 2010 to November 12, 2013, and an evaluation of 20 percent, but not higher, from November 13, 2013.  The Board also fins that the Veteran's radiculopathy of the left lower extremity warrants an evaluation of 10 percent, but not higher, from June 9, 2010.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the AOJ refer the claim for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of thoracolumbar spine disabilities and radiculopathy, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's thoracolumbar spine disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Moreover, even if the schedular evaluation is not found to be adequate in this case, the Veteran has not shown any marked interference with employment or frequent periods of hospitalization due to his thoracolumbar spine disability.  To the contrary, VA treatment records indicate that the Veteran is currently a full-time student at a community college.  Additionally, the diagnostic criteria adequately take into account his periods of incapacitation.  Simply put, the Veteran's thoracolumbar spine disability does not demonstrate an exceptional or unusual disability picture that would warrant referral for extraschedular consideration in this case.


ORDER

Entitlement to an evaluation in excess of 10 percent for lumbosacral strain with degenerative disc disease with L4-L5 disc protrusion and radiculopathy, prior to June 9, 2010, is denied.

Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with degenerative disc disease with L4-L5 disc protrusion and radiculopathy, from June 9, 2010, is denied.

Entitlement to service connection for radiculopathy of the right lower extremity, associated with lumbosacral strain with degenerative disc disease with L4-L5 disc protrusion, evaluated as 10 percent from June 9, 2010 to November 12, 2013, and as 20 percent, but not higher, from November 13, 2013, is granted.

Entitlement to service connection for radiculopathy of the left lower extremity, associated with lumbosacral strain with degenerative disc disease with L4-L5 disc protrusion, evaluated as 10 percent from June 9, 2010, is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


